DETAILED ACTION
	The instant application is a domestic application filed 28 April 2020, which is a continuation of US Application No. 16/013,243 (now abandoned), filed 20 June 2018, which is a continuation of US Patent Application No. 14/389,474 (now abandoned), filed 30 September 2014, which is a national stage entry of PCT/EP2013/056707, filed 28 March 2013, which claims foreign priority to EP12002350, filed 30 March 2012.
	Claims 1-20 are pending in the current application. Claims 4 and 10-13 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-3, 5-9 and 14-20 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 14-20 in the reply filed on 15 October 2021 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 October 2021.

Applicant’s election without traverse of delphinidin as a species of anthocyanidin in the reply filed on 15 October 2021 is acknowledged.
5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 October 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-9 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jullian et al. (Spectrochimica Acta Part A, 2007, vol. 67, pp. 230-234, cited in IDS submitted 15 October 2021) and Kumoro et al. (J. Chem. Eng. Data, 2010, vol. 55, pp. 2603-2606, cited in IDS submitted 15 October 2021) in view of Mosher et al. (US Patent Application Publication No. 2005/0164986, cited in IDS submitted 15 October 2021) and Szente et al. (US Patent Application Publication No. 2011/0224168, cited in IDS submitted 15 October 2021).
Julian et al. teach the use of βCD to improve solubility, chemical stability and bioavailability of poorly soluble compounds, which is mediated through the formation of inclusion complexes (p.230, first-third paragraphs). Julian et al. teach derivatives of βCD including HP-βCD and SBE-βCD are an improvement over βCD, with improved water solubility. Jullian et al. teach studying the complexation of quercetin, a slightly water soluble flavonoid with three cyclodextrins: β-CD, hydroxypropyl-β-CD (HP-βCD) or sulfobutyl ether β-cyclodextrin (SBE-βCD), (abstract). Jullian et al. teach the SBE-βCD had a total degree of substitution of 6-7 (which lies within the ranges recited in instant claims 3 and 14); Captisol® (p.231, 2.2. Materials). Jullian et al. teach adding excess amounts of quercetin (5 mg) to 5 mL deionized water, containing increasing amounts of βCD, HP-βCD and SBE-βCD (p.231, 2.3.1. Phase-solubility measurements). Jullian et al. teach the binding constant and solubility of quercetin with the CDs were ranked: SBE-βCD>HP-βCD> βCD, “reflecting and enhancement of binding and solubility with an increasing in substitution and hydrophilicity of the CDs”, (p.232, 3.1. Phase-solubility measurements). Jullian et al. also found that quercetin complexed with SBE-βCD was the effective βCD derivative in consuming DDPH (p.233, Figure 5). Jullian et al. teach the inclusion ability of βCD and its derivatives was the order: SBE-βCD>HP-βCD> βCD (abstract). Jullian et al. teach all three CDs enhanced the aqueous solubility of quercetin (p.232, right column, first paragraph and Fig. 2). 
Jullian et al. do not expressly disclose delphinidin (instant claim 1), or delphinidin chloride (instant claims 8 and 18-20). Jullian et al. do not expressly disclose the complex in the form of a solid (instant claim 9).
Kumoro et al. teach delphinidin belongs to the class of polyphenolic antioxidants, and is commonly administered orally (p.2603, first paragraph). Kumoro et al. teach various means of increasing 
Mosher et al. teach a method for preserving a liquid formulation against microbial proliferation comprising the step of including a sulfoalkyl ether cyclodextrin (claim 1). Mosher et al. teach the SAE-CDs "dramatically improves the aqueous solubility of the parent cyclodextrin” (i.e. β-CD, paragraph [0010]). Mosher et al. teach the preferred sulfoalkyl ether cyclodextrin is sulfobutyl ether β-cyclodextrin (SBE-CD; abstract; paragraphs 0009 and 0010). Mosher et al. teach the SBE-β-CD has a degree of substitution 6-7.1 (paragraph [0009]). Mosher et al. teach the formulation may include a colorant (claim 27). Mosher et al. teach the cyclodextrin forms a complex with the active agent (claims 12 and 40). Mosher et al. teach the formulation may be a liquid or a solid (claims 1 and 15). Mosher et al. teach the formulation can be prepared as a clear aqueous solution (paragraph [0035], [0040], and [0041]). Mosher et al. teach an example wherein the active agent is present at a concentration of 1 % w/v (10 mg/ml), in combination with 22% w/v SBE-β-CD (paragraph [0096]). Mosher et al. teach the formulation can also include salts, sodium chloride, potassium chloride, or other electrolytes (paragraph [0131]). Mosher et al. teach the composition can be formulated at a pH of 5.5 (Example 1, Formulation 3). 
Szente teaches a food product composition comprising an inclusion complex comprising β-cyclodextrin and a guest molecule that is a dietary supplement, a flavor enhancer, or aroma enhancer (claim 1). Szente teaches guest molecules include colorants (see Example 11). Szente teaches colorants include delphinidin (paragraph [0044]).
It would have been obvious at the time the invention was made to form a complex of SBE-β-CD with delphinidin.

As taught by Jullian et al., inclusion within β-CD is based on hydrophobic versus hydrophilic interactions. In aqueous solutions, “the cavity of CDs is relatively hydrophobic compared to water, while the external faces are hydrophilic”. At the time the invention was made, delphinidin was known to be poorly water soluble, i.e. hydrophobic, and efforts to increase its solubility/bioavailability were on going. It is similar in size to quercetin, and shares the same common structural features as quercetin. Furthermore, delphinidin chloride (as shown below) is considered neutral overall, like quercetin. 

    PNG
    media_image1.png
    266
    395
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    182
    259
    media_image2.png
    Greyscale


Quercetin					Delphinidin Chloride
One having ordinary skill in the art would have been motivated to form a complex of SBE-β-CD with delphinidin to improve its solubility in water, which was a known problem as taught by Kumoro et al., because Jullian et al. found SBE-β-CD was the best of three β-CD derivatives tested (SBE-β-CD, HP- SBE-β-CD and β-CD) for increasing the aqueous solubility of the structurally similar flavonoid quercetin.
The skilled artisan would have also been motivated to form a complex of SBE-β-CD with delphinidin to improve the anti-oxidant properties of delphinidin, which was a known property of 
The ordinary artisan would have had a reasonable expectation of success in complexing delphinidin with SBE-β-CD, because Szente exemplify preparation of an inclusion complex of β-CD with betanin (a food colorant), quercetin and delphinidin/delphinidin chloride are smaller in size than betanin, quercetin has successfully been encapsulated by βCD, HP-βCD and SBE-βCD, and delphinidin is structurally similar to quercetin, about the same size as quercetin, and functionally similar to both exemplified quercetin and betanin. Thus, there is a reasonable expectation of success that delphinidin will form an inclusion complex with SBE-β-CD, and that the solubility and antioxidant potential of delphinidin will similarly improve.
With respect to the pH, the skilled artisan would have been motivated to maintain the pH of an aqueous solution having a complex of delphinidin with SBE-β-CD at 1.0, 4.5 or 5.5, because Kumoro et al. found that delphinidin had an optimal solubility in water at these low pH values, and Mosher et al. teach formulating SBE-β-CD inclusion complexes at pH 5.5 for preventing bacterial growth. The pH values taught and suggested by the prior art lie within the ranges recited in instant claims 7 and 15. The pH value of 1.0 and 4.5 taught and suggested by the prior art lie within the range recited in instant claims 7, 15 and 16. In addition, the pH value of 4.5 taught and suggested by the prior art lies within the range recited in instant claim 17. 
Mosher et al. teach adjusting the pH of the SBE-β-CD complex to a pH of 5.5 by adding hydrochloric acid. Thus, combining delphinidin with SBE-β-CD and adjusting the pH to 5.5 as taught by Mosher et al. would give a concentration of delphinidin, calculated as chloride. With respect to concentration, Mosher et al. teach the concentration of the active agent can be formulated at 10 mg/ml. Jullian et al. prepared a composition comprising the quercetin in SBE-β-CD at a concentration of 1 mg/mL 
See MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
 One having ordinary skill in the art would have been motivated to formulate the delphinidin/SBE-β-CD complex as a solid for oral delivery because delphinidin is currently orally administered as a solid, per the teachings of Kumoro et al. The skilled artisan would have had a reasonable expectation of success because Mosher et al. teach SBE-β-CD inclusion complexes can be formulated as either a liquid or a solid. 
Instant claim 9 is a product-by-process claim. In accordance with MPEP 2113, the patentability of the claim is based on the product itself, i.e. “A solid comprising a complex of delphinidin and a sulfoalkyl ether β-cyclodextrin”, which is obvious for the reasons discussed above.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Furthermore, the recitation “obtainable by removing the solvent from an aqueous solution as claimed in claim 6” is interpreted to mean that the solid can be obtained by removal of the solvent, but it is not necessarily “obtained” by that method (i.e. it is optional). 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3, 5-9 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,511,047 in view of Kumoro et al. (cited above) and Mosher et al. (cited above).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘047 Patent are directed towards a composition comprising the instantly claimed complex of delphinidin and a sulfoalkyl ether β-cyclodextrin (per instant claim 1). Claim 2 is drawn towards a sulfobutyl ether β-cyclodextrin (per instant claim 2). Claim 8 discloses the degree of substitution ranges from 3 to 8 (per instant claim 3). Claims 9-11 disclose the degree of substitution ranges from 4 to 8; 5 to 8 and 6 to 7, wherein the range of claim 11 reads on instant claim 14. Claim 15 discloses the composition in the form of a tablet (i.e. a solid, per instant claim 9).
The claims of the ‘047 Patent do not expressly disclose an aqueous composition comprising the complex (instant claim 6), the pH values (instant claims 7, 15-17), or the concentration of delphinidin chloride (instant claims 8 and 18-20). 
Kumoro et al. and Mosher et al. teach as discussed above.
The skilled artisan would have been motivated to maintain the pH of an aqueous solution having a complex of delphinidin with SBE-β-CD at 1.0, 4.5 or 5.5, because Kumoro et al. found that delphinidin at an optimal solubility in water at these low pH values, and Mosher et al. teach formulating SBE-β-CD inclusion complexes at pH 5.5 for preventing bacterial growth. The pH values taught and suggested by the prior art lie within the ranges recited in instant claims 7 and 15. The pH value of 1.0 and 4.5 taught and suggested by the prior art lie within the range recited in instant claims 7, 15 and 16. In addition, the pH value of 4.5 taught and suggested by the prior art lies within the range recited in instant claim 17. 

See MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Thus, the claims of the ‘047 Patent anticipate claims 1-3, 5-9 and 14-20 of the instant application. 
Claim1-3, 5-9 and 14-20 are prima facie obvious over claims 1-19 of the ‘047 Patent in view of Kumoro et al. and Mosher et al.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards antibacterial chitosan derivatives having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 
Claims 1-3, 5-9 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,925,274 in view of Kumoro et al. (cited above) and Mosher et al. (cited above).
Claims 1-3, 5-9 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,949,947 in view of Kumoro et al. (cited above) and Mosher et al. (cited above).
prima facie obvious over the claims of the reference Patent.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623